DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/416,518, filed on January 22, 2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamazaki et al. (US PG-Pub No.: 2006/0006424 A1, hereinafter, “Yamazaki”).
Regarding claim 1, Yamazaki discloses a display unit (see Yamazaki, FIG. 1) comprising:
a substrate (101, FIG. 1);
a plurality of light-emitting elements (309, FIG. 1; one is shown in FIG. 1, but ¶ [0013] discloses a plurality of pixels) disposed in a display region (including 302, FIG. 1) on the substrate (101), each light-emitting element (309) including a stack structure having a first electrode layer (126, ¶ [0124]), a luminous layer (130, ¶ [0130]), and a second electrode layer (131, ¶ [0130]);
a wiring layer (123, ¶ [0188]) including a portion electrically connected to the first electrode layer (126, FIG. 1);
a first inorganic layer (114, ¶ [0125]) in a level between the first substrate (101) and the luminous layer (130, FIG. 1);
a second inorganic layer (132+129 in 301 and 308, ¶¶ [0132] and [0129]) that covers a plurality of the luminous layers (130, FIG. 1);
a third inorganic layer (129 in 302, ¶ [0129]) in a level between the wiring layer (123) and the second electrode layer (131, FIG. 1);
a first organic layer (115, ¶ [0126]) in a level between the first substrate (101) and the first electrode layer (126); and
a second organic layer (128, ¶ [0128]) in a level between the first electrode layer (126) and the second inorganic layer (132+129 in 301 and 308, FIG. 1),
wherein,
the first inorganic layer (114) and the second inorganic layer (132+129 in 301 and 308) include a first seal section that seals both a first outer edge of the first organic layer (115) and an outer edge of the second organic layer (128) in combination with the third inorganic layer (129 in 302, FIG. 1).

Regarding claim 9, Yamazaki discloses a display unit comprising:
a substrate (101, FIG. 1);
a plurality of light-emitting elements (309, FIG. 1; one is shown in FIG. 1, but ¶ [0013] discloses a plurality of pixels) disposed in a display region (including 302, FIG. 1) on the substrate (101), each light-emitting element (309) including a stack structure having a first electrode layer (126, ¶ [0124]), a luminous layer (130, ¶ [0130]), and a second electrode layer (131, ¶ [0130]);
a wiring layer (123, ¶ [0188]) including a portion electrically connected to the first electrode layer (126, FIG. 1);
a first inorganic layer (114, ¶ [0125]) in a level between the first substrate (101) and the luminous layer (130, FIG. 1);
a second inorganic layer (132+129 in 301 and 308, ¶¶ [0129] and [0132]) that covers at least some of the luminous layers (130, FIG. 1);
a third inorganic layer (129 in 302, ¶ [0129]) in a level between the wiring layer (123) and the second electrode layer (131, FIG. 1);
a first organic layer (115, ¶ [0126]) in a level between the first substrate (101) and the first electrode layer (126); and
a second organic layer (128, ¶ [0128]) in a level between the first electrode layer (126) and the second inorganic layer (132+129 in 301 and 308, FIG. 1),
wherein,
the first inorganic layer (114) and the second inorganic layer (132+129 in 301 and 308) include a first seal section sealing a first outer edge of the first organic layer (115) and an outer edge of the second organic layer (128), together with the third inorganic layer (129 in 302, FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2006/0006424 A1, hereinafter, “Yamazaki”), as applied to claim 1 above, and further in view of Yamazaki (US PG-Pub No.: 2005/0016462 A1, hereinafter, “Yamazaki2”).
Regarding claim 2, Yamazaki discloses the display unit according to claim 1.
Yamazaki is silent regarding a color filter layer above the second electrode layer.
Yamazaki2, however, discloses a display unit (see Yamazaki2, FIG. 9), comprising a color filter layer (1131, ¶ [0198]) above a second electrode layer (1116, ¶ [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a color filter layer above Yamazaki’s second electrode layer, as taught by Yamazaki2, in order to improve the light quality.

Regarding claim 3, Yamazaki discloses the display unit according to claim 1.
Yamazaki is silent regarding a light-shielding film above the second electrode layer.
Yamazaki2, however, discloses a display unit (see Yamazaki2, FIG. 9), comprising a light-shielding film (1132, ¶ [0198]) above a second electrode layer (1116, ¶ [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a light-shielding film above Yamazaki’s second electrode layer, as taught by Yamazaki2, in order to minimize light cross-talking.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2006/0006424 A1, hereinafter, “Yamazaki”), as applied to claim 1 above, and further in view of Ono (US PG-Pub No.: 2010/0006854 A1, hereinafter, “Ono”).
Regarding claim 4, Yamazaki discloses the display unit according to claim 1,
Yamazaki is silent regarding a third organic layer on a side, of the second inorganic layer that is opposite to the first organic layer, the first seal section overlapping the third organic layer.
Ono, however, discloses a display unit (see Ono, FIG. 19B), comprising a third organic layer (83, ¶ [0178]) on a side, of a second inorganic layer (82, ¶ [0178]) that is opposite to a first organic layer (26, ¶ [0182]), a first seal section overlapping the third organic layer (83).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form an organic filler above Yamazaki’s 132 as a third organic layer, and elongate the lateral section of Yamazaki’s 133 and 134, so that the first seal section overlaps the third organic layer, as taught by Ono, in order to improve the attachment of a top substrate.

Regarding claim 5, Yamazaki in view of Ono discloses the display unit according to claim 4, further comprising a transparent layer (Yamazaki’s 134, ¶ [0135] and Ono’s 80, ¶ [0179]) on a side of the third organic layer (Ono’s 83) that is opposite to the second inorganic layer (Ono’s 82), the first seal section overlapping the transparent layer (Ono’s 80).
Note: the reason of obviousness to combine teachings from Yamazaki and Ono has been given above regarding claim 4; therefore, it will not be repeated hereinafter. 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2006/0006424 A1, hereinafter, “Yamazaki”), as applied to claim 1 above.
Regarding claim 6, Yamazaki discloses the display unit according to claim 1.
Yamazaki is silent regarding a second seal section sealing a second outer edge of the first organic layer, on a side opposite to the plurality of light-emitting elements as viewed from the first seal section.
However, Yamazaki’s FIG. 1 only shows a portion of a cross-section view. As shown in Yamazaki’s FIG. 2, it needs to be sealed on a side opposite to the light-emitting element as viewed from the first seal section.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a second seal section sealing a second outer edge of the first organic layer, on a side opposite to the plurality of light-emitting elements as viewed from the first seal section, in order to seal the light-emitting elements from both sides.

Regarding claim 7, Yamazaki discloses the display unit according to claim 6, wherein the second seal section seals the second outer edge of the first organic layer (115) by the first inorganic layer (114) and the second inorganic layer (132+129 in 301 and 308) in combination with the third inorganic layer (129 in 302; see statement above regarding claim 6).

Regarding claim 8, Yamazaki discloses the display unit according to claim 6, further comprising a conductive layer (117+127, ¶¶ [0127] and [0140]) above the first organic layer (115), the conductive layer (117+127) penetrating the first organic layer (115) at the first seal section (FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIA L CROSS/Primary Examiner, Art Unit 2892